Citation Nr: 1043430	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  05-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-
connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that, 
in pertinent part, denied the Veteran's claim for a compensable 
rating for his service connected left ear hearing loss.  In July 
2009 the Board remanded this issue for additional development.  
The Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the rating period on appeal, service-connected left 
ear hearing loss has been manifested by no more than Level IV 
impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.383, 3.385, 4.2, 4.7, 4.10, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DCs]," and that 
the range of disability applied may be between 0% and 100% "based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

Complete notice was provided in letters dated in August 2004 and 
July 2009, and the claim was readjudicated in a February 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  The Board remanded the case in 
order to provide the Veteran with an additional VA examination 
that would include comments on the effects of his service-
connected left ear hearing loss on his occupational functioning 
and daily activities; the Veteran failed to report for that 
examination.  In a November 2009 letter, the Veteran was informed 
of the importance of reporting for the examination and the 
effects of failing to do so.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Rating-Left Ear Hearing Loss

The Veteran contends that his service-connected left ear hearing 
loss is more disabling than currently evaluated.  Service 
connection for left ear hearing loss was granted in a May 2000 
rating decision; an initial noncompensable rating was assigned 
from October 1998.  The Veteran filed his current claim for an 
increased rating in August 2004.  The Board notes that the 
Veteran's right ear hearing loss is not service-connected.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.


Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone audiometry 
test and the Maryland CNC controlled speech discrimination test.  
38 C.F.R. § 4.85.  The puretone threshold average is the average 
of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 
4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 
4.85.  To find the appropriate disability rating based on test 
results, the puretone threshold average for each ear is 
considered in combination with the percentage of speech 
discrimination to establish a hearing impairment level, labeled 
from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing 
impairment levels of both ears are then considered together to 
establish a disability rating for the hearing loss.  See 38 
C.F.R. § 4.85, Table VII.

When the puretone threshold at each of the four frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the Roman numeral 
hearing impairment level is determined from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  As an initial matter, the Board finds that an 
exceptional pattern of hearing under 38 C.F.R. § 4.86 in the 
context of the Veteran's most recent VA examination has not been 
shown and that regulation is inapplicable.

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  
However, if hearing impairment in the service- connected ear is 
compensable to a degree of 10 percent or more, compensation is 
payable for hearing impairment in both the service-connected and 
non-service-connected ears if hearing impairment in the non-
service-connected ear is a disability by VA standards.  38 C.F.R. 
§ 3.383(a)(3).  VA regulations specify that impaired hearing is 
considered a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


The evaluation of hearing impairment applies a rather structured 
formula that is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

On VA examination in April 2000, the Veteran reported left ear 
hearing loss which he attributed to being hit with a padded baton 
over the left ear by a drill sergeant in service.  He also 
reported exposure to loud noises associated with his artillery 
duty.  

VA audiometry showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
60
35
LEFT
0
15
60
65
60

Speech recognition was 96 percent in the right ear and 84 percent 
in the left ear.

VA audiometry in June 2001 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
55
45
LEFT
15
20
60
65
60

Speech recognition was 92 percent in the right ear and 76 percent 
in the left ear.

A June 2004 private otolaryngology report noted the Veteran had a 
hearing level of 65 decibels on the left, with speech recognition 
of 84 percent.


A VA examination was conducted in February 2005.  Audiometry 
showed the following:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
50
LEFT
10
25
65
65
65

Speech recognition was 96 percent in the right ear and 76 percent 
in the left ear.  

These results correspond with, at worst, a hearing impairment 
level in the left ear of IV, under Table VI.  Considered with a 
hearing impairment level of I in the left ear, those test results 
are consistent with a 0 percent rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board 
finds that the rating criteria considered in this case reasonably 
describe the Veteran's symptomatology and level of disability.  
The Veteran's hearing loss is manifested by difficulty hearing 
and understanding spoken words.  The rating criteria contemplate 
speech reception thresholds and ability to hear spoken words on 
Maryland CNC testing.  As previously stated, the Board remanded 
the case to provide the Veteran with a VA examination that would 
include comments on the effects of his service connected left ear 
hearing loss on his occupational functioning and daily 
activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  Unfortunately, the Veteran failed to report for that 
examination, and he has neither provided any explanation for his 
failure to report nor requested a rescheduled examination.  The 
duty to assist is not a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  The Board finds that referral for consideration of 
an extraschedular rating is therefore not warranted.  Barringer 
v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 
111 (2008).

As the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply, and the claim for a 
compensable disability rating for hearing loss of the left ear 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

A compensable disability rating for service connected left ear 
hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


